Citation Nr: 1123990	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  96-27 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a musculoskeletal disability, including joint pain, left shoulder impingement, bursitis, lumbalgia, fibromyalgia, knee pain, upper back pain, and left triceps tendonitis, also claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for a lower gastrointestinal disability, including diarrhea, irritable bowel syndrome, hemorrhoids, ulcers of the colon, and upper quadrant pain, also claimed as due to an undiagnosed illness.

4.  Entitlement to an initial evaluation greater than 10 percent for residuals of a left ankle sprain.

5.  Entitlement to an initial evaluation greater than 10 percent for residuals of back strain with degenerative disc disease, T- 12, L1, L3-4, and L4-5, from November 1993 to November 2007, and to an evaluation greater than 20 percent from November 2007.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran had active service from January 1970 to April 1970 and from November 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  In January 1999, the Board issued a decision, which in pertinent part, denied service connection for a hearing loss disability and a musculoskeletal disability (other than the specific joints that are service connected).  The Board also remanded the issues of service connection for a gastrointestinal disability, increased ratings for back and left ankle disabilities, and the unemployability issue.  

The Veteran appealed the January 1999 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2000, the Court granted a joint motion for remand filed by both parties to the case which vacated the Board's January 1999 decision as to those claims which had been denied by the Board as not well-grounded in light of the passage in 2000 of the Veterans Claims Assistance Act, which changed the standard of review to be applied to such claims.

In August 2001, the Board remanded the Veteran's claim to the RO for additional development.

In a February 2006 decision, the Board, readjudicated the claims remanded by the Court, and granted service connection for a gastrointestinal disability, diagnosed as gastroesophageal reflux disease (GERD).  The Board also remanded the other issues listed on the title page above and denied the remainder of the Veteran's service connection claims.  THE GRANT OF SERVICE CONNECTION FOR GERD HAS NOT YET BEEN IMPLEMENTED BY THE RO.  The RO MUST do this as soon as possible, with particular attention to the effective date of the grant.

Thereafter, the Veteran relocated to Kentucky and the Louisville, Kentucky RO assumed jurisdiction of his claims.

In a May 2008 rating determination, the RO increased the Veteran's disability evaluation for his residuals of a back strain with degenerative disc disease, T-12, L1, L3-4, and L4-5 from 10 to 20 percent, and assigned an effective date of November 8, 2007.

The Board remanded these matters again in October 2009 for further evidentiary development.  Such development having been completed to the extent possible (addressed in greater detail below), the Veteran's appeals are once again before the Board for further appellate review.

In a March 2011 statement, the Veteran requested that he be reimbursed for the co-payments he has been making for his prescription medication related to his service-connected GERD.  This matter is referred to the RO and to the VA Medical Center for appropriate action.

The Veteran continues to send in correspondence addressing claims which were finally-denied by the Board in February 2006, to include claims for service connection for fatigue, depression, and otalgia or earaches.  The Board's decision is final on these matters.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  If he wishes to submit new and material evidence to reopen these denied claims, he may do so.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
 
In a statement received in February 2011, the Veteran raises a new claim for entitlement to an increased disability rating for his service-connected left elbow disability.  He also raises a claim for entitlement to service connection for residuals of injury to both knees.  Although service connection for pain in his knees related to fibromyalgia is granted herein, service connection for residuals of injury has not been reviewed or adjudicated by the RO.  Similarly, he raises a claim for entitlement to service connection for residuals of head trauma, which he claims include unsteady gait and diplopia.  While the Board denied service connection for dizziness and diplopia, claimed as due to an undiagnosed illness in the February 2006 Board decision, it does not appear that the VA has addressed these disabilities in the context of being a residual of head trauma.  These claims are referred to the RO for appropriate action.

The Board notes that the Veteran has raised questions as to the effective dates assigned to various service-connected disabilities.  The case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), held that if a claimant wishes to obtain an effective date earlier than that assigned in a RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  In other words, there can be no freestanding claim for an earlier effective date and it would be error to entertain such a claim.  Because the Veteran did not file timely challenges to the effective dates assigned to his service-connected disabilities, such claims may not be entertained now.  However, he is advised to note the time frame for which he may appeal the ratings and effective dates assigned to the grants of service connection for GERD and fibromyalgia, which have yet to be implemented by the RO.

The issues of entitlement to an initial evaluation greater than 10 percent for residuals of back strain with degenerative disc disease, T-12, L1, L3-4, and L4-5, from November 1993 to November 2007, and to an evaluation greater than 20 percent from November 2007, and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not initially manifest during active service and was not aggravated during active service.  

2.  Fibromyalgia, including symptoms variously-described as joint pain, bursitis, lumbalgia, knee pain, upper back pain, and tendonitis, developed after the Veteran's service in the Persian Gulf and became manifest to a degree of 10 percent disabling prior to 2011.

3.  Left shoulder impingement and any left shoulder symptomatology not arising from fibromyalgia, is not shown to be related to service in any way.

4.  Irritable bowel syndrome developed after the Veteran's service in the Persian Gulf, but has not become manifest to a degree of 10 percent disabling, and appears to have resolved, with no complaints or findings recorded in the past few years.

5.  No other lower gastrointestinal disability, including diarrhea, hemorrhoids, ulcers of the colon, or upper quadrant pain, is shown to be related to the Veteran's periods of active service.  

6.  The Veteran's service-connected residuals of a left ankle sprain, consist of pain and some slight limitation of motion.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Service connection for fibromyalgia is warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

3.  Service connection for a left shoulder disability other than fibromyalgia is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2010).

4.  Service connection for a lower gastrointestinal disability, including diarrhea, irritable bowel syndrome, hemorrhoids, ulcers of the colon, and upper quadrant pain, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2010).

5.  A disability rating in excess of 10 percent is not warranted for residuals of a left ankle sprain.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was provided with this information in letters issued in October 2006, prior to the most recent adjudications of his claims.

Review of the record shows that at some point following the Board's February 2006 decision and remand, a portion of the Veteran's claims file was misplaced and lost.  The matter was investigated and it was determined that the claims records involving the time frame from October 2002 until February 2006 had been lost.  After a thorough search to locate the lost portion, the RO obtained copies of all documents which were in the electronic possession of the VA, including the Veteran's VA medical records and the Veteran also provided copies of evidence from his own files.  Upon review of the reconstructed files, the Board is of the opinion that the RO's efforts were thorough and that sufficient evidence is available to facilitate appellate review at this time.

With regard to the Veteran's social security records, the file contains a complete copy of the 1997 appellate decision granting disability benefits to the Veteran, and copies of some of the vocational evaluations completed for the Social Security Administration in connection with his claim.  Copies of the rest of the evidence collected by that agency were requested in February 2010.  However, the Social Security Administration certified that there presently was no medical evidence pertaining to the Veteran on file or that such records were unable to be located.  Under these circumstances, the Board is satisfied that VA's duty to assist the Veteran in obtaining these records has been satisfied.  38 C.F.R. § 3.159(c).

The Veteran's service treatment records and VA medical records have been obtained and reviewed in support of the Veteran's claims.  Evidence, although incomplete, from the Social Security Administration is of record.  Evidence pertaining to the Veteran's disability retirement from the workplace is available for review.  The Veteran, his wife, and his representative have presented numerous written statements in support of his claims, and the Veteran and his wife have presented sworn testimony during a hearing on appeal before an RO hearing officer.  The Veteran has been provided with multiple VA medical examinations pertinent to these claims.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis-service connection claims

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  However, a pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).   Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

When a chronic disease such as arthritis, ulcers, or sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 200, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A 'Persian Gulf Veteran' is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Persian Gulf War began on August 2, 1990.  38 C.F.R. § 3.2(i).  

A 'qualifying chronic disability' includes:  (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses:  chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi- symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi- symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)(5).

An 'undiagnosed illness' is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A 'medically unexplained chronic multi-symptom illness' means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

Compensation shall not be paid under 38 C.F.R. § 3. 317 if:  (1) the undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) the undiagnosed illness was caused by a supervening condition or event that occurred between most recent departure from service in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  VAOPGCPREC 8- 98.

When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is then warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

	Bilateral hearing loss

According to the report of a general medical examination conducted in March 1970, during the Veteran's first period of active service, his hearing acuity was within normal limits, bilaterally.  The results of audiometric testing, if performed, are not recorded on the report; rather the examiner annotated, "WNL" on the portion of the form reserved for audiometric results.  

The report of a general medical examination conducted in May 1974, in connection with the Veteran's reserve service, reflects audiometric results as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
28
16
7
43
37
LEFT
27
15
5
37
36

The report of a general medical examination conducted in May 1989, in connection with the Veteran's reserve service, reflects the physician's assessment that the veteran had bilateral hearing loss, however, no audiometric test results were recorded.  He was given a permanent physical profile in May 1989 for bilateral hearing loss, as well.

Several reports in the Veteran's service treatment records reflect an incident in March 1991 when the Veteran was repairing a tire and the tire exploded.  On the day of the accident, he complained only of an injury to his left elbow.  Several days later, however, he complained of tinnitus and hearing loss in addition.  

April 1991 military treatment entries reported that the Veteran complained of some ringing in his right ear and a dull earache bilaterally attributed to acoustic trauma.  He was referred for an ENT (otolaryngological) evaluation.  He reported tinnitus of five weeks duration that had progressively worsened after a tire exploded next to him.  The examiner observed that the Veteran's right ear canal was within normal limits.  However, the facility did not have the equipment for an audiometric examination and it was recommended that he be referred for an audiological consult to determine the etiology of his hearing loss.  

The report of a general medical examination conducted in April 1991, during the Veteran's second period of active service reflects audiometric results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
40
30
LEFT
30
30
35
40
20

A July 1991 military treatment entry reflects that the Veteran provided a past medical history of a blast injury to his right ear secondary to the tire explosion in March 1991.  He reported that since then he had had persistent tinnitus on the right and intermittently on the left.  He denied dizziness, headaches, or visual problems.  He claimed to have occasional nausea without vomiting.  On follow up audiometry, he was noted to have slightly decreased auditory acuity.  The examiner assessed probable conduction hearing loss.  The plan was to consult with ENT for follow up audiometry and evaluation to rule out reversible conduction defect.

July 1991 ENT/Audiology entries indicated that the Veteran was seen for probable conductive hearing loss on the right.  He was referred for special testing to rule out exaggerated/invalid volitional responses.  He was tested and retested.  Volitional responses revealed mild bilateral high frequency sensorineural involvement.  The following final volitional readings were reported:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
15
30
LEFT
20
25
30
45
40

Review of records were interpreted as showing that the loss was "long standing" with no evidence of conductive middle ear involvement.  Discrimination was good.  Hearing aids were issued in September 1991.

The Veteran's wife submitted a statement in which she reported that he had complained of earaches, tinnitus and hearing loss after his return home from service.  

A VA audiological examination was conducted in November 2007.  The same VA audiologist reviewed the Veteran's records in April 2009.  Each time, the reviewer concluded that the Veteran's hearing loss occurred between the Veteran's two periods of active duty, and was not aggravated during the second period of active duty.  This conclusion was based upon the records showing that the Veteran's hearing acuity had essentially remained the same before and after his period of service in the Persian Gulf arena.  Additionally, the examiner relied upon the conclusion of the military audiologist who had examined and tested the Veteran shortly after the acoustic trauma which had occurred when the tire exploded, that the existing hearing loss was "long standing."  In the April 2009 report, the audiologist summarized her conclusions as follows:  "Based on the information clearly stated in the Veteran's service medical records within the claim file, which I have referenced above, it is not likely this Veteran's current hearing loss is a result of or aggravated by the tire explosion or other loud noises while in military service."

Upon review, the Board concludes that no nexus between the Veteran's currently-shown bilateral sensorineural hearing loss and either of his brief periods of active duty is shown.  The evidence shows, without doubt, that the Veteran's hearing loss was initially manifested between his two periods of service.  Because his hearing acuity was deemed to have been within normal limits at the conclusion of his first period of service, service connection based upon that period of service is inappropriate.  Because testing between the two periods of service indicated the presence of hearing loss and because his hearing acuity did not worsen during the second period, service connection based upon aggravation during the second period is inappropriate.  While he may have had some conductive hearing loss during the second period, the conductive aspect must have been temporary and resolved without residual disability, as no conductive hearing loss was identified during subsequent evaluations.  Lastly, there is no indication, and the Veteran does not contend that his hearing loss could be due to any particular traumatic event occurring during the course of his reserve service.  Thus, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss and the claim must be denied.

	Fibromyalgia

As set forth in the governing law and regulation, service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits a qualifying chronic disability that became manifest to a degree of 10 percent or more not later than December 31, 2011.  Fibromyalgia is specifically identified as such a qualifying chronic disability.  Diagnostic Code 5025, which provides the regulatory criteria for the evaluation of fibromyalgia, defines a 10 percent disability level as fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety or Raynaud's-like symptoms, that requires continuous medication for control.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

The Veteran has had an active diagnosis of fibromyalgia since 1994.  He takes a cocktail of medications for control of his fibromyalgia symptoms, including cyclobenzaprine, trazedone, and lortab.  

As such, the Veteran's fibromyalgia meets the criteria set forth in 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for a grant of service connection for a medically unexplained chronic multisymptom illness.  The disease developed after the Veteran's service in the Persian Gulf and became manifest to a degree of 10 percent disabling prior to 2011.  As such, fibromyalgia and all related symptoms, including those described as joint pain, bursitis, lumbalgia, knee pain, upper back pain, and tendonitis, must be presumed to have been incurred or related to the Veteran's second period of active service and service connection is warranted.  The evidence thus supports the Veteran's claim.  

	Left shoulder impingement

Because left shoulder impingement is the only symptom identified above which is not consistent with/usually viewed as part and parcel of fibromyalgia, it is addressed separately here.  It is important to clarify, however, that shoulder pain related to fibromyalgia is subject to the grant of service connection reached above.

An April 1991 service treatment record reflects the Veteran's complaints of left shoulder pain since November 1972, with no history of trauma and no night pain.  The examiner observed a positive impingement sign and a negative 2-finger abduction test.  The impression was left subacromial bursitis, and the Veteran was given an injection with good immediate results.  No other complaints or treatment involving the left shoulder are reflected in the Veteran's medical records from either period of active duty.

A January 1994 military treatment entry reported that the Veteran complained of left shoulder pain with certain activities and motion.  He claimed an injection had helped for about 30 days but that the pain had returned.  The impression was left subacromial bursitis.  Another injection was provided and x-rays of his left shoulder were planned.

An April 1994 military treatment entry reported that the Veteran was there for a Medical Evaluation Board consultation for his left shoulder, left elbow and left ankle.  He reported shoulder pain with any range of motion and on pushing or pulling and left elbow pain with mild activities.  Physical examination revealed a positive impingement sign of his left shoulder, no swelling of his left elbow, and no swelling or lateral instability of his left ankle.  The impression was left subacromial bursitis, and status post left olecranon bursitis and chronic pain of the left ankle status post sprain.  X-rays revealed small osteophytes at the inferior aspect of the AC joint without significant degenerative changes.  The shoulder was otherwise unremarkable without abnormality of the left glenohumeral joint or humeral head seen. 

The Veteran was hospitalized in November 1994 for a Persian Gulf Protocol examination.  A rheumatologist rendered a diagnosis of impingement syndrome.

A VA examination was conducted in February 1995. The Veteran complained of neck and upper back pain.  He also reported left shoulder pains.  The examiner observed that the Veteran's posture was erect and his gait was normal.  There was no swelling of the joints of his shoulders, elbows, hands, knees, ankles or toes.  He had normal spinal curvature.  There was no muscular atrophy of the upper or lower extremities.  Range of motion of the axial and appendicular skeleton was within normal limits.  The examiner diagnosed a history of joint pain of the left shoulder.

An April 1995 Keesler military treatment entry shows that the Veteran was treated at the rheumatology clinic.  He claimed that his left shoulder pain increased in severity with work.  He also reported numbness and tingling in his hands bilaterally.  He claimed that the pain improved with physical therapy, but increased again with work.  He reported that he did not have pain when he did not work.  The examiner assessed tenderness of the left lateral shoulder with pain on full range of motion.  The Veteran's grip was firm.  His sensation was intact.  The diagnosis was of shoulder impingement syndrome.  The examiner provided a note for the Veteran's employer requesting that he be allowed to decrease activities involving his left shoulder.

At his February 1996 hearing on appeal, the Veteran testified that he injured his left shoulder and elbow when a tire blew up.  He also reported that he had been diagnosed with impingement syndrome in his shoulder and had received cortisone shots.

A VA joints examination was conducted in October 1997.  The Veteran's claims folder was reviewed, and a multitude of claims were noted.  Examination of his left shoulder revealed complaints of pain from 120 to 180 degrees of motion.  He had a positive impingement sign and left shoulder crepitation on passive range of motion testing.  He had increased elbow pain with the shoulder flexed to 90 degrees and the elbow fully extended with the arm being internally rotated.

Nerve conduction testing in July 2000 revealed nerve impairment below the Veteran's left elbow, but no impairment related to his left shoulder.  

X-ray studies performed in April 2007 were interpreted as showing no evidence of fracture or dislocation with no osteoblastic or lytic lesions.  There was minimal narrowing of the acromioclavicular joint space.

During a November 2007 VA examination, the Veteran reported that he had had trouble with his left shoulder starting in 1991, and that his shoulder pain had remained the same since that time, although it was controlled with hydrocodone and tramadol, which he took for multiple joint pains.  The examiner rendered a diagnosis of left shoulder degenerative joint disease.  Based upon a review of the Veteran's medical records from service and those post-service, the examiner opined that the current left shoulder impairment was less likely than not related to service.  The examiner explained that musculoskeletal conditions of the shoulder are very common in the general population regardless of military history and given the lack of clinical evidence of a left shoulder problem during active service, it was less likely that the current complaints were related to service or to any events during service.

Essentially, review of the evidence of record pertaining to the Veteran's left shoulder reveals no nexus between his current complaints and his time in service.  The only reference to the Veteran's left shoulder contained in his service treatment records consists of the April 1991 report showing impingement; however, the Veteran's history given at that time for purposes of obtaining medical care, was of a long-standing problem, unrelated to any particular injury and originating in between his two periods of active duty.  Although the Veteran testified in 1996 that he had injured his shoulder at the same time he injured his elbow, careful review of the contemporaneous medical records pertaining to that incident in service shows that he did not complain of shoulder pain or contusion, or indeed, even mention his left shoulder at that time.  Thus, the contemporaneous records do not support his subsequent testimony and his reported medical history involving the shoulder conflicts with his prior statements, as well.  

The above inconsistencies combined with the VA examiner's opinion that the Veteran's left shoulder complaints are less likely related to service or to any events during service, render the preponderance of the evidence against the Veteran's claim.  The VA examiner's opinion was based upon review of the voluminous medical evidence of record, including that summarized above; the clinical examination of the Veteran himself; and the examiner's medical expertise.  The preponderance of the evidence is against the Veteran's claim for service connection for left shoulder impingement and the benefit sought is denied.  As explained above, service connection for fibromyalgia, to include shoulder pain related to fibromyalgia, has been granted; however, there is no basis for a grant of service connection for any other left shoulder pathology.  To the extent that the Veteran has arthritis involving his left shoulder, such was not shown within one year of his discharge from active service, and may not be presumed under law to have been incurred during active service.

	A lower gastrointestinal disability

The Veteran's service treatment records reflect complaints of indigestion in 1991.  On an April 1991 form, he checked "yes," in response to a question about whether he had "stomach or belly pain, nausea, diarrhea, or bloody bowel movements."  On the complete report of medical history, also completed in April 1991, however, he indicated he experienced frequent indigestion, but no stomach, liver or intestinal trouble, and no piles or rectal disease.  Upon the clinical portion of the April 1991  general medical examination, his abdomen and viscera, anus and rectum were deemed to have been normal.   

A June 1992 treatment record reflects complaints of a dull, constant aching in his "right lower quadrant", with intermittent sharp stabbing pains.  A barium enema was performed a week later and was interpreted as normal.  Follow-up records reflect that the pain had resolved and that the Veteran was feeling better with no new complaints.  It was postulated that constipation may have been the cause of his complaints.  

The Veteran was hospitalized in November 1994 for a Persian Gulf Protocol examination.  At that time, he reported having diarrhea in the mornings only.  He also reported abdominal pain which felt as though his whole stomach was on fire.  An esophageal gastroduodenoscopy was performed.  In addition to GERD, the endoscopist noted duodenitis, pyloric channel erosion, and gastritis.  A flexible sigmoidoscopy showed internal hemorrhoids.  He was given a diagnosis of irritable bowel syndrome.  He was started on Tagamet, which controlled his symptoms.  

According to the report of a January 1999 primary care evaluation conducted as part of a comprehensive Persian Gulf examination, the Veteran had GERD with a history of H. pylori infection, which was being treated clinically at that time.  There is no mention of any lower gastrointestinal complaints and no diagnosis of a lower gastrointestinal disability in this report.

The report of a May 1999 VA gastrointestinal examination includes diagnoses of GERD, status post pyloric channel erosion, resolved, and status post gastritis, controlled.  The examiner described the Veteran's GERD as his "major disorder" and commented that the Veteran would require continuous medication with a drug similar to the one he was taking indefinitely.  Although the Veteran complained of both diarrhea and constipation, no diagnosis related to these complaints was rendered.

H. pylori gastritis was again shown during a colonoscopy in 2002 and was successfully treated with a different combination of antibiotics.  Also noted during the colonoscopy were a small hiatal hernia, antral gastritis, and small colonic polyps which were resected at that time.

Gastroenterology records dated in 2002 and 2003 reflect diagnoses of GERD and of "abdominal pain of unclear etiology," with the suggestion that the pain may be referred or irradiated from the Veteran's low back.  The Veteran underwent health behavior intervention therapy with a clinical psychologist for the treatment of "functional abdominal pain, and functional diarrhea" in 2003, with some improvement in his pain level and some decrease in the frequency of his diarrhea.

The Veteran was discharged from the gastroenterology clinic in 2004, as he was deemed to be stable and could be followed by his primary care physicians.  His prior hemorrhoids had shrunk and were entirely asymptomatic.  The relevant diagnoses at that time were of improved GERD and H. pylori gastritis, status post two rounds of treatment.  

Primary care notes from 2007 reflect no abdominal pain, constipation, diarrhea, or blood in stool.  A VA examiner in November 2007 noted that upon review of the Veteran's medical history, he did not feel a diagnosis of irritable bowel syndrome was warranted, as the Veteran's medical records did not reflect the chronic diarrhea alternating with episodes of constipation and abdominal cramping which is characteristic of irritable bowel syndrome.

The report of a VA gastrointestinal examination in January 2008 reflects the single diagnosis of GERD.  An examination addendum completed in July 2008 reflects the examiner's review of the Veteran's service treatment records and intervening VA treatment records.  Based upon this review in conjunction with the prior clinical examination, the examiner opined that it appears the Veteran's hemorrhoids developed after service and that it is less likely than not that the hemorrhoids were secondary to or were incurred during or aggravated during the Veteran's Gulf War service.  The examiner also opined that it is less likely than not that pyloric channel erosion, ulcers of the colon and right upper and lower quadrant pain were secondary to or incurred during or aggravated during the Veteran's Gulf War service.  This opinion was based upon the report of the medical examination conducted in April 1991 wherein the Veteran reported having no rectal problems or intestinal problems, as well as review of the rest of the Veteran's voluminous medical records.  The examiner further explained that pyloric channel erosion was most likely secondary to a helicobacter pylori infection, which likely developed after service as there was no evidence of chronic abdominal pain or ulcers of the colon at the time of active duty or soon after.

Addressing the Persian Gulf War presumptions first, we note that the Veteran was given a diagnosis of irritable bowel syndrome, which is one of the disabilities specifically identified in 38 C.F.R. § 3.317, in November 1994.  This November 1994 diagnosis represents the only clinical diagnostic assessment of irritable bowel syndrome in his many medical records, however.  Although the diagnosis was repeated in some subsequent medical records, it was provided by history only, or simply carried over on his list of diagnoses.  

Under the regulatory rating schedule, irritable colon syndrome is assigned a ten percent disability rating when it is moderate in degree, with frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  The Veteran's voluminous medical records do not reflect irritable bowel syndrome involving frequent episodes of bowel disturbance with abdominal distress.  In fact, there is really only a single diagnosis indicating irritable bowel syndrome.  Although the Veteran's complaints of stomach pain are vociferous, it is not at all clear that his complaints are related to irritable bowel syndrome, as opposed to his service-connected GERD and/or the h. pylori gastritis which resolved with treatment.  Furthermore, as a layperson with no established medical expertise, he is not competent to attribute his symptoms to one particular gastrointestinal diagnosis versus another.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Given the absence of documentation of symptomatology related to irritable bowel syndrome, the Board holds that although the Veteran was given a single diagnosis of irritable bowel syndrome in 1994, the disease did not become manifest to a degree of 10 percent, as measured by the VA rating schedule, at that time, or anytime during the lengthy appeal period, as the records do not reflect that the disease was moderate in degree with frequent episodes of bowel disturbance with abdominal distress.  Thus, the presumptions set forth in 38 C.F.R. § 3.317 are not for application as to the disability of irritable bowel syndrome, as a disability qualifying for the Persian Gulf presumption is required to have become manifest to a degree of 10 percent or more.  

In this case, it appears the Veteran may have experienced an acute and transitory bout of irritable bowel syndrome, as reflected by the 1994 diagnosis.  An alternative and equally plausible interpretation of the medical evidence was suggested by the November 2007 VA examiner, that the diagnosis may have been made erroneously, as the Veteran's medical records did not reflect all the symptomatology which is normally present with irritable bowel syndrome.  Regardless of the appropriate interpretation, the evidence is clear that the Veteran no longer has symptoms of irritable bowel syndrome, indeed has not had symptoms for many years, and no longer carries a diagnosis of this disease.

Generally, a threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).  The Court has defined an exception to this general rule, however, in McClain v. Nicholson, 21 Vet. App. 319 (2007).  Essentially McClain stands for the proposition that the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the VA's adjudication of the claim.  

In McClain, the Court provides an explanation as to how staged disability ratings, designed to reflect the actual impairment arising over time from a disability which has since resolved, are appropriate.  McClain, at 321.  Thus, in assigning a disability rating for such a disability, the RO is responsible for determining the level of impairment resulting from the disability at issue during the time period when the disability was present and the effective dates for each staged rating, to include identifying when the disability ceased to be manifest.  In this case, however, because the provisions of 38 C.F.R. § 3.317 specifically require manifestation of the irritable bowel syndrome to a degree of 10 percent or more, and the Veteran's irritable bowel syndrome, if indeed, the diagnosis was accurate and he had this particular disease, was not manifested to this degree at any time; his disability was not compensable for any period of time.  Under these particular circumstances, the Board holds that service connection for irritable bowel syndrome is not warranted for any period of time, under any theory of entitlement.  

Other than indigestion, the Veteran did not have any gastrointestinal complaints during service, according to his service medical records or to his own contemporaneous statements.  As noted above, service connection has already been granted for GERD, largely based upon this report of indigestion during service.  As no lower gastrointestinal disability is shown until 1994, three years after the Veteran's discharge from active duty, service connection on a direct basis, as incurred during service, is not warranted for any lower gastrointestinal disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As no ulcer is shown in any of the medical evidence reflecting the Veteran's condition within one year of discharge from service, service connection for a chronic disability on a presumptive basis is not warranted either.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's post-service medical records reflect complaints and treatment for some significant lower gastrointestinal disabilities, including pyloric channel erosion, gastritis, a hiatal hernia, colonic polyps, and hemorrhoids.  However, all of these disabilities developed long after the Veteran's period of active service in 1990 and 1991, as they were not initially diagnosed until 1994 and 1999.  Furthermore, many have resolved with treatment, including the gastritis, polyps, and hemorrhoids.  In any case, no medical nexus is shown between these lower gastrointestinal disabilities and service, as several VA medical examiners have opined that the disabilities were initially manifested several years after service and are unrelated to service in any way.  

The Persian Gulf War presumptions are not applicable to the disabilities of pyloric channel erosion, gastritis, a hiatal hernia, colonic polyps, and hemorrhoids, as Section 1117 provides compensation only for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317.  "The very essence of an undiagnosed illness is that there is no diagnosis."  Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004).  

In sum, the preponderance of the evidence is against the claim for service connection for any lower gastrointestinal disability, including irritable bowel syndrome, diarrhea, hemorrhoids, ulcers of the colon, or upper quadrant pain.  The benefit sought must therefore be denied.

Increased rating claim

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Because the veteran has perfected an appeal as to the assignment of the initial ratings following the initial awards of service connection for his left ankle and back, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection until the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

In evaluating claims for increased ratings, we must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

	Residuals of a left ankle sprain

Historically, a March 27, 1991 emergency care and treatment report indicated that the Veteran presented with an inversion injury to his left ankle that occurred while he was playing volleyball.  The examiner observed edema of the lateral malleolus with point tenderness of the distal fibula.  X-ray revealed no fracture, and the examiner rendered a diagnosis of left ankle sprain.  April 1991 follow up treatment entries for his left ankle reported that the Veteran claimed that the swelling and redness of his ankle now extended to his knee.  The ace wrap was changed and the splint was loosened.  Soft tissue swelling and tenderness of the left lateral infra malleolar area was noted.  An assessment of 2nd to 3rd degree sprain of the left anterior talo fibular ligament was made.  The Veteran was advised against prolonged standing, walking, or climbing.

An April 1991 Southwest Asia demobilization/redeployment medical evaluation was completed.  The Veteran indicated that he had injured his ears, knees, left ankle back and big toe.  An April 1991 military redeployment physical examination was also conducted. The Veteran reported a history of swollen or painful joints, and foot trouble.  His musculoskeletal system was described as normal, with the exception of decreased range of motion in his left ankle.  It was recommended that the Veteran be referred to the orthopedic clinic for further evaluation of his ankle and back.

A May 1991 orthopedic entry reflects that the Veteran complained of swelling and decreased movement with pain of his left leg.  X-rays of his left leg and ankle were negative, and the examination was unremarkable.  The examiner rendered a diagnosis of sprain to the left ankle and recommended a follow up in six months.

An August 1991 military entry reflects that the Veteran complained of continuing pain and weakness in his left ankle.  He presented with a limping gait.  There was no swelling on examination, but the Veteran claimed that his ankle swelled by the end of the day.  There was a 3 x 5 cm area of tenderness around the lateral malleolus with pain to medial and lateral eversion/inversion stress.  The examiner assessed a history of severe sprain - not healed, and questionable chronic sprain.

A November 1991 entry reported that the Veteran complained of left ankle pain with continued swelling, stiffness and occasional locking.  The Veteran had full range of motion without pain.  Anterior draw was negative, but painful.  A December 1991 entry reported that a CT was negative for osteochondritis.  An orthotic, and physical therapy was recommended.  The Veteran related increased strength in January 1992, but that pain and swelling were unchanged.  A diagnosis of degenerative joint disease of the ankle was indicated.  The Veteran received an ankle brace in February 1992.  A March 1992 entry reported no change in his left ankle with the orthotic, and an assessment of probable synovitis and degenerative joint disease was provided.

Hospitalization records reflect that a left ankle arthroscopy was performed in April 1992.  A May 1992 entry reported that the Veteran was status post ankle scope.  The examiner observed mild edema, but no signs of infection.  An assessment of satisfactory progress was made. A June 1992 treatment record indicated that the Veteran had full range of motion without localized tenderness, and a moderate increase in strength.  The Veteran stated that his ankle felt better than it had preoperatively and that he was happy with the progress.  He was ambulating with 75% body weight on crutches.  The examiner again assessed satisfactory progress.

A June 1992 treatment entry reflects increased strength in the left ankle.  He had discontinued use of the brace.  He claimed to have occasional swelling with stiffness.  The examiner observed that he had full range of motion.  His ankle was nontender with normal 5/5 strength.  An assessment of satisfactory progress was recorded.

An August 1992 follow up treatment entry reported that the Veteran claimed only 40 to 50 percent relief since surgery.  He claimed that he experienced swelling of his ankle later in the day.  He indicated that his best support/relief was with a lace-up ankle brace.  The examiner observed mild edema and tenderness, and assessed fair progress.

A September 1992 entry reported that lab results were negative and ruled out a systemic factor for localized post traumatic arthralgia of the left ankle.  An April 1994 military treatment entry reported that the Veteran was there for an MEB consultation for his left shoulder, left elbow and left ankle. He reported swelling of his left ankle with any walking since his March 1991 injury.  Physical examination revealed no swelling or lateral instability of his left ankle.  The impression was chronic pain of the left ankle status post sprain.  X-ray of his left ankle revealed no significant bone or joint abnormality.  

A VA examination was conducted in February 1995.  The Veteran reported left ankle pains.  The examiner observed that the Veteran's posture was erect and his gait was normal.  There was no swelling of either ankle joint.  There was no muscular atrophy of the lower extremities.  Range of motion of axial and appendicular skeleton was within normal limits.  The examiner diagnosed a history of joint pain of left ankle, and a history of arthroscopic surgery of the left ankle.

A VA joints examination was conducted in October 1997.  The Veteran's claims folder was reviewed, and a multitude of claims were noted.  Overall, he had complaints including joint pain, neck pain, left shoulder pain, left elbow pain, upper back pain, knee, and foot trouble.  He moved about with a slight limp on the left.  A rather generalized swelling about the left ankle was observed.  He had 10 degrees of dorsiflexion and 40 degrees of plantar flexion.  He had tenderness to palpation over the lateral aspect of the ankle.  No instability was noted.  He was able to heel and toe walk, although he had some balance problems with heel walking.  He could only squat 1/2 way down secondary to complaints of left knee pain and limitation of motion.  No measurable atrophy of the quads or calves was noted.  X-ray studies revealed no bony abnormalities in the left ankle.  The examiner's impression was of post traumatic changes left ankle - status post arthroscopy.  

In May 1999, the Veteran reported using an ankle brace, which reduced the pain and swelling in his left ankle.  Ankle X-rays were normal.  The examiner rendered a diagnosis of post-traumatic changes of the left ankle, status post arthroscopy, with synovitis.  

Upon examination in December 2000, the Veteran continued to complain of pain and swelling in his left ankle.  Again X-ray studies were normal, with no soft tissue, bone, or joint abnormalities.  Upon clinical examination there was no definite swelling of the left ankle, but there was tenderness to palpation over the lateral aspect of the ankle.  Range of motion testing revealed 10 degrees of dorsiflexion and 40 degrees of plantar flexion, with increased pain on motion.  The examiner rendered a diagnosis of post-traumatic changes of the left ankle, status post arthroscopy, with synovitis.  

The Veteran was provided with an ankle brace in 2003.  Multiple complaints about the poor functioning of the brace itself are recorded in his VA records, and he continued to complain of ankle weakness.

During a November 2007 VA examination, the Veteran reported that his ankle was painful all day long.  Upon examination, he had plantar flexion from 0 to 45 degrees and dorsiflexion from 0 to 10 degrees with pain throughout the motion.  There was no weakness, incoordination, lack of endurance, or fatigue.  Furthermore, there was no ankle instability or tendon abnormality.  X-ray studies revealed no osseous or articular abnormalities and the diagnostic impression was of a normal left ankle.  There was normal muscle tone and no muscle atrophy.  The examiner noted that the left ankle pain affected the Veteran's daily activities in that it prevented his participation in sports and severely impacted his ability to exercise.  The veteran reported having trouble going up stairs in his home and noted that going shopping was painful.  

The Veteran's left ankle sprain residuals are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271, which provides a 10 percent disability rating for moderate limitation of ankle motion and a 20 percent disability rating for marked limitation of ankle motion.  Absent ankylosis of the joint or malunion of the nearby bones, no other Disability Code pertaining to the ankle is appropriate, and no disability rating higher than 20 percent is provided for impairment of the ankle without ankylosis.  Plate II at 38 C.F.R. § 4.71 depicts normal ranges of ankle motion as dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.

Upon review, the Board holds that the Veteran's left ankle impairment is more nearly analogous to the criteria set forth for a 10 percent disability rating.  Most of the medical evidence pertaining to the left ankle indicates the ankle is essentially normal.  Although an additional 5 degrees of limitation of motion was shown on examination in December 2000, he had only ten degrees of limitation of dorsiflexion on examination in 2000 and 2007.  There is no bony pathology, no weakness, incoordination, lack of endurance, fatigue, and no ankle instability or tendon abnormality.  The Veteran's main functional impairment appears to consist of pain and tenderness upon use.  Under these circumstances, the currently-assigned 10 percent disability rating better represents the Veteran's left ankle impairment.  Marked limitation of ankle motion simply is not shown.  Furthermore, the medical evidence does not show marked limitation or increased symptomatology to support a higher disability rating at any point during the appeal period.  

Thus, the preponderance of the evidence is against the Veteran's claim that he has greater left ankle impairment than is reflected by the currently-assigned 10 percent disability rating.  Application of the regulatory rating criteria yields the conclusion that a 10 percent disability rating more nearly approximates the impairment resulting from the Veteran's service-connected residuals of a left ankle sprain, which consists of solely of pain and some slight limitation of motion.  Absent greater limitation of left ankle motion, any bony pathology, weakness, incoordination, lack of endurance, fatigue, ankle instability, or tendon abnormality, the rating criteria do not provide a higher rating for disability of the ankle.  The appeal is therefore denied.




Continued on next page

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for fibromyalgia is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for a left shoulder disability other than fibromyalgia, including left shoulder impingement, is denied. 

Service connection for lower gastrointestinal disability, including diarrhea, irritable bowel syndrome, hemorrhoids, ulcers of the colon, and upper quadrant pain, is denied.  

An initial disability rating greater than 10 percent for residuals of a left ankle sprain is denied.  


REMAND

The Veteran contends a 20 percent disability rating should be awarded effective as of December 2000, when he asserts a VA compensation examination report reflects an increased level of impairment.  He also asserts that his service-connected back problems generally cause greater impairment than is reflected by the currently-assigned staged disability ratings.

In the 2006 remand, the Board noted that the regulatory criteria for the evaluation of disabilities affecting the spine had been amended subsequent to the RO's most recent review of the rating assigned to the Veteran's service-connected residuals of back strain with degenerative disc disease.  The Veteran had not been advised of the new regulations, however.  Upon remand, the RO reviewed the recent medical evidence pertaining to the Veteran's back and applied only the newer rating criteria to reach the increased disability rating of 20 percent effective in November 2007.  No comparison of the new and old criteria was performed and no practical review of the evidence pertaining to the Veteran's back prior to the effective dates of the new regulations was performed, as only the older criteria may be applied to this evidence.  Unfortunately, another remand is required to remedy these due process errors and to provide the Veteran with a comprehensive review of the disability ratings assigned to his service-connected back disability from November 1993 until the present.  The RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

In light of the complexity of the issue and the patent notice deficiencies involved, we have set forth the rating criteria and the substantive due process requirements which the RO must follow in its review of this very complex matter.

New rating criteria for evaluating intervertebral disc syndrome were published in September 2002, during the pendency of this appeal.  The rating criteria for evaluating other disabilities of the spine changed in September 2003.  Also in September 2003, the Diagnostic Code number for intervertebral disc syndrome was changed from "5293" to "5243.  The new criteria are only to be applied as of their effective date (i.e., at no earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 2000).  Precedent opinions promulgated by the Office of General Counsel as to matters of legal interpretation are binding upon the VA.  38 C.F.R. § 14.507.  

The older criteria for rating intervertebral disc syndrome provided that mild intervertebral disc syndrome was rated as 10 percent disabling, moderate intervertebral disc syndrome with recurring attacks was rated as 20 percent disabling, severe intervertebral disc syndrome with recurring attacks and intermittent relief was rated as 40 percent disabling, and pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc and little intermittent relief was rated as 60 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Currently, intervertebral disc syndrome (either pre-operative or post-operative) is evaluated either on the total duration of incapacitating episodes over the previous twelve months or by combining under 38 C.F.R. § 4.25 (the combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  For purposes of evaluations under Diagnostic Code 5293/5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  When rating intervertebral disc syndrome based upon incapacitating episodes, when the incapacitating episodes have a total duration of at least six weeks during the past twelve months, a disability rating of 60 percent is provided.  When the incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a disability rating of 40 percent is provided.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is provided.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is provided.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); Diagnostic Code 5243 (2010).

Prior to September 26, 2003, intervertebral disc syndrome causing slight limitation of lumbar spine motion was rated as 10 percent disabling, moderate limitation of motion was rated as 20 percent disabling, and severe limitation of lumbar spine motion was rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as 'seriously disabled' any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered. However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Effective as of September 26, 2003, intervertebral disc syndrome can be rated under the General Rating Formula for Diseases and Injuries of the Spine, if this method results in a higher disability rating.  38 C.F.R. § 4.71a (2010).  The applicable portion of this general formula provides a 10 percent disability rating in the case of intervertebral disc syndrome resulting in forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating will be assigned in the case of forward flexion of the thoracolumbar spine 30 degrees or less.  A higher disability rating is warranted only in the case of ankylosis of the entire thoracolumbar spine.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  A series of explanatory notes advises the adjudicator to evaluate associated objective neurologic abnormalities separately, under an appropriate diagnostic code, and to refer to an illustration depicting normal and abnormal range of spine motion, among other instructions.  A preliminary note provides that the disability ratings to be assigned under the General Rating Formula apply with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2010). 
 
As the RO has not yet implemented the grants of service connection discussed above, to include assigning disability ratings for GERD and fibromyalgia; adjudication at this time of the Veteran's claim for a total disability rating based upon unemployability due to his service-connected disabilities would be premature.  Consequently, the claim for entitlement to a total disability rating based upon unemployability must be remanded to the RO.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must consider the claim for a higher initial rating for service-connected back strain with degenerative disc disease from November 1993 until the present, based on all rating criteria applicable during this appeal, performing a comparison of the facts of the Veteran's case viewed through the prism of the older criteria versus the newer criteria as required by law.  However, as noted above, the revised provisions may not be applied to any time period before the effective date of the change.  Any additional evidentiary development which may become apparent should be accomplished prior to final review.

2.  After the RO has implemented the grants of service connection for GERD, fibromyalgia, and irritable bowel syndrome, to include assigning disability ratings and effective dates; and reviewed the disability ratings assigned to the Veteran's service-connected back disability from 1993 to the present, the RO should again review the record pertaining to the Veteran's unemployability status.  Any additional evidentiary development which may become apparent should be accomplished.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


